Citation Nr: 0202631	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  00-09 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1967.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which evaluated the veteran's 
bilateral pes planus as noncompensably disabling after 
granting service connection for this disability.

The Board also notes that the veteran submitted a notice of 
disagreement with an August 1999 determination by the RO that 
his income was excessive for pension purposes.  Following the 
August 1999 determination, the veteran submitted additional 
information indicating that his income is not excessive for 
pension purposes.  Thereafter, the RO entered an August 2001 
rating decision denying pension benefits on the basis that 
the veteran is not permanently and totally disabled.  To date 
the veteran has not submitted a notice of disagreement with 
the August 2001 determination.  Therefore, this matter is not 
currently before the Board. 


REMAND

The medical evidence reflects that the veteran has a left 
calcaneal spur in addition to the service-connected bilateral 
pes planus.  The spur has been noted to be symptomatic and 
the veteran has required treatment for it.  It is clear from 
the veteran's contentions that he is seeking service 
connection for the calcaneal spur.  The RO has not 
adjudicated this claim.  This service connection issue must 
be resolved before the Board decides the evaluation issue 
currently on appeal since the impairment from the calcaneal 
spur would be for consideration in evaluating the bilateral 
foot disability if service connection is granted for the 
spur.  

The Board also notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  They are also applicable to the claim 
for service connection for the left calcaneal spur. 

The Act and the implementing regulations require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the record reflects that the veteran has been 
provided VA examinations to determine the degree of severity 
of his pes planus, the examiners did not address whether the 
calcaneal spur is etiologically related to the pes planus.  
Moreover, it appears that additional pertinent treatment 
records are available.  Therefore, the Board is of the 
opinion that additional development of the evidence is 
required to comply with the VCAA and the implementing 
regulations.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claims.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  The requested records 
should include the veteran's VA 
outpatient records for the period 
since November 2000.

2.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide copies of 
the outstanding records.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
podiatrist to determine the current 
extent of any functional impairment 
from the veteran's left calcaneal 
spur and the service-connected 
bilateral pes planus, and to 
determine the etiology of the left 
calcaneal spur.  The claims folder 
must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be 
performed.  

The examiner should provide an 
opinion based upon a review of the 
claims folder and the examination 
results as to whether it is at least 
as likely as not that the veteran's 
left calcaneal spur is etiologically 
related to his military service or 
was caused or chronically worsened 
by the service-connected bilateral 
pes planus.  

With respect to each foot, the 
examiner should indicate whether 
there are marked pronation, extreme 
tenderness of the plantar surface of 
the foot, and marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, 
which are not improved by an 
orthopedic shoe or appliance.  
Furthermore, the examiner should 
indicate whether there are objective 
evidence of marked deformity 
(pronation, abduction, etc.), pain 
on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities, weight-
bearing line over or medial to the 
great toe, inward bowing of the 
tendo Achillis, and pain on 
manipulation and use of the feet.  
The examiner should also indicate 
whether the disability is only mild 
with symptoms relieved by a built-up 
shoe or arch support.  

For each foot, the examiner should 
also identify any incoordination, 
weakened movement and excess 
fatigability on use.  The examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups).  If feasible, the 
examiner should assess any 
additional functional impairment 
during flare-ups, on repeated use or 
due to incoordination, weakened 
movement, and/or excess fatigability 
in terms of any additional degrees 
of limitation of motion.  If this is 
not feasible, the examiner should so 
state.  

To the extent possible the examiner 
should distinguish the 
manifestations of the pes planus 
from those of any other foot 
disorder present.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  

4.  Thereafter, the RO should review 
the claims folder and ensure that 
all requested development, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other development it determines to 
be required.

5.  Then, the RO should adjudicate 
the veteran's claim for service 
connection for a left calcaneal spur 
and readjudicate the issue on 
appeal.  The RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  The RO 
should also consider whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

6.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction or a notice of 
disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case and inform the 
veteran of the requirements to 
perfect an appeal with respect to 
any new issue addressed in the 
Supplemental Statement of the Case.  
The veteran and his representative 
should then be afforded an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  

The veteran need take no action until otherwise notified by 
the RO; however, the veteran is advised that the examination 
requested in this remand is necessary to evaluate his claims, 
and that a failure to report for a scheduled examination, 
without good cause, could result in the denial of a claim.  
See 38 C.F.R. § 3.655(b) (2001).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




